308 F.2d 574
Otto G. LUTES, Florence Lutes, B. B. French, Jewell French, L. O. Hood, Myrtle Hood, D. M. Brower, Mildred Brower, Carl R. Stalcup, Millie L. Stalcup, Ida F. Wray, E. F. Bruce, Geraldine Bruce, J. J. French, Thesia French, Riffe Wesley, Hazel Riffe, Ostby S. Austin, Ethel Austin, Jessie E. Brown, D. L. Hamilton, Helen Hamilton, Harry G. Riffe, Myrtle Riffe, G. F. Price, Flora Lee Price, Lewis B. Carpenter, Mary E. Carpenter, E. L. Carpenter and Blanche M. Carpenter, Petitioners,v.The UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF OKLAHOMA and The Honorable Stephen S. Chandler, Chief Judge of the United States District Court for the Western District of Oklahoma, Respondents.
No. 7042.
United States Court of Appeals Tenth Circuit.
September 11, 1962.
Certiorari Denied December 17, 1962.

See 83 S. Ct. 320.
On application for leave to file petition for writ of mandamus.
Before PHILLIPS, BREITENSTEIN and SETH, Circuit Judges.
PER CURIAM.


1
The respondents have presented a motion for modification of the opinion filed herein, 306 F.2d 948. The portions of the opinion attacked in the motion were based on statements made by counsel for the respondents in open court at the time of the oral argument. The records of state court proceedings submitted in support of the motion all bear dates prior to the date of the argument of this cause and were not then presented to the court nor made a part of the record of this cause. Those state court records neither state nor define the issues presented to or considered by the state court and show no more than the judgment of the state court that the leases had not terminated. The motion for modification of opinion is denied.